DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-09-2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-10-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-127272 hereinafter Kubo in view of U.S. Pre-Grant Publication No. 2005/0130039 hereinafter Shimizu. 
Regarding Claim 1, Kubo teaches an all solid state battery [100] and a method for manufacturing the all solid state battery, the all solid state battery comprising: a positive electrode (cathode) layer [1]; a negative electrode (anode) layer [3]; a negative electrode (anode) current collector [5]; and a solid electrolyte layer [2] disposed between the positive electrode and the negative electrode, 

    PNG
    media_image1.png
    334
    531
    media_image1.png
    Greyscale

wherein the method comprises a first pressing step of pressing a layered body that includes the negative electrode, foil, and the solid electrolyte (paragraphs 25-30 [pressing step D]); and a second pressing step of pressing the layered body with the positive electrode layer to form the solid state battery (paragraphs 34-38). 

However, Shimizu teaches a secondary battery and a method of producing the secondary battery, wherein the method comprises a pressing step of pressing the electrode plate and the press working is by roll press which allows continuous press working of the sheet-shaped electrode plate (paragraphs 68-69). Shimizu further teaches that the roll press is controlled by line pressure set to 0.5 kgf/cm to 2 tf/cm (paragraph 69) and it is therefore reasonable to conclude that such roll pressing technique forms an adhesive force of 30 N/cm2 or more between the foil (current collector) and the active material layer. 
Therefore, it would have been obvious to one of ordinary skill in the art to use such press working technique (i.e. roll press) to form the battery before the effective filing date of the claimed invention because Shimizu discloses that such configuration can form a high quality electrode plate for the battery (paragraphs 13-15). The use of a known technique to improve similar methods (or products) in the same way is likely to be obvious (see MPEP § 2143, C). 
Regarding Claims 2-3, the combination teaches that the press working is by roll press which allows continuous press working of the sheet-shaped electrode plate (paragraphs 68-69) and the roll press is controlled by line pressure set to 0.5 kgf/cm to 2 tf/cm (paragraph 69). 


Allowable Subject Matter
Claims 4-7 are allowed.
The cited prior art does not teach the filling rate in the overlap region in relation to the filling rate in a region that does not overlap. Examiner recommends an amendment to claim 1 that specifically teaches the allowable subject matter of the filling rate in the overlap region and a region that does not overlap; and further recommends an amendment of the subject matter of claim 7 into independent claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729